     Case 2:19-cv-02219-TLN-AC Document 11 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY ROSS DEEGAN, III,                          No. 2:19-cv-02219-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17          Plaintiff Sidney Ross Deegan, III (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 9, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 10.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The Findings and Recommendations filed August 9, 2021 (ECF No. 10), are

28   ADOPTED IN FULL; and
                                                       1
     Case 2:19-cv-02219-TLN-AC Document 11 Filed 09/13/21 Page 2 of 2


 1          2. The Complaint is DISMISSED for failure to state a claim for the reasons set forth in

 2   the May 11, 2021 Screening Order (ECF No. 8). See E.D. Cal. L.R. 110; Fed. R. Civ. P. 41(b);

 3   28 U.S.C. § 1915A.

 4          The Clerk of the Court is directed to close this case.

 5          IT IS SO ORDERED.

 6   Dated: September 10, 2021

 7

 8

 9                                             Troy L. Nunley
                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
